Citation Nr: 0304512	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  97-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	Michael J. Sullivan, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his son, and a therapist


ATTORNEY FOR THE BOARD

M. Salari, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973.  

This appeal arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) which denied a claim of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or by reason of being housebound.  That 
issue was remanded in a June 2000 Board decision.


REMAND

At a June 2001 VA compensation examination the appellant 
raised a claim to reopen the issue of entitlement to service 
connection for a spine disorder, to include bone 
deterioration due to Agent Orange exposure.  This issue has 
yet to be addressed by the RO.  Accordingly, as this matter 
is inextricably intertwined with the issue certified for 
appeal further development must be conducted.

Further, the Bord finds that the development ordered in June 
2000 with respect to the claim of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or on account of being housebound remains 
incomplete.  Therefore, further development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO must adjudicate the issue 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
spinal disorder to include bone 
deterioration due to Agent Orange 
exposure.  Full compliance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), to include 
the notice provisions as outlined in 
Quartuccio v. Principi, 16 Vet. App 183 
(2002) is required.  The veteran is 
hereby notified that the Board does not 
otherwise have jurisdiction over this 
issue and that to vest the Board with 
jurisdiction he must file a timely NOD 
and substantive appeal following any 
denial by the RO.

2.  Schedule the veteran for a VA 
examination to determine whether or not 
he is in need of regular aid and 
attendance of another or housebound as a 
result of his service connected 
disorders.  Send the claims folder to the 
examiner for review.

The examiner must review the entire 
evidence of record and state the effect 
of the veteran's service-connected 
disorders, and only his service-connected 
disorders, on his ability to leave his 
home or to care for his basic needs 
without assistance.  A VA Form 21-2680, 
Examination for Housebound Status or Need 
for Regular Aid and Attendance, must be 
completed.  The examiner is advised that 
this case was previously remanded for 
accomplishment of such an examination; 
however, the examiners did not answer the 
specific questions raised by the Board 
and the VA Form 21-2680 was never 
completed.  The examiner must ensure that 
the requested development is accomplished 
this time.  

The Board will specify the criteria for 
housebound status and need for regular 
aid and attendance of another under the 
regulations, for the examiner's review 
and consideration.  

In order to establish the need for aid 
and attendance of another, the regulation 
indicates that, among others, the 
following factors may be accorded 
consideration:  inability of a claimant 
to dress or undress himself, or to keep 
himself ordinarily clean and presentable; 
inability to attend to the wants of 
nature; or incapacity, either physical or 
mental, which requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his or her daily environment.  A 
finding that the veteran is "bedridden" 
may also entitle a veteran to aid and 
attendance of another.  Bedridden will be 
that condition which, through its 
essential character, actually requires 
that the veteran remain in bed.  The fact 
that a veteran has voluntarily taken to 
bed or that a physician has prescribed 
rest in bed for the greater or lesser 
part of the day to promote convalescence 
or cure will not suffice.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be a constant need. 
A veteran is considered to be permanently 
housebound by reason of service-connected 
disability or disabilities when the 
veteran is substantially confined, as a 
direct result of service-connected 
disabilities, to his dwelling and the 
immediate premises or, if 
institutionalized, to the ward or 
clinical areas, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his lifetime.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                      
________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




